DETAILED ACTION
This office action is response to 09/14/2021. Claims 1-3, 5-10 and 12-20 are amended. Claims 4 and 11 cancelled. Claims 1-3, 5-10 and 12-20 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 6-12 in Remarks, filed 09/14/2021, with respect to claims 1-3, 5-10 and 12-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sayin (US 2019/0287396 A1) in view of CAO (US 2019/03875558 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-3, 5-10 and 12-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, the prior art of record, specifically Sayin (US 2019/0287396 A1) teaches a system comprising: one or more processors of a connected roadway device that receive request messages from a first vehicle and an other vehicle to reserve an intersection; check time-token balances associated with the first vehicle and the other vehicle; responsive to the time-token balances being positive for both of the time-token balances, the first vehicle being associated with a high urgency level, and the other vehicle being associated with a low urgency level, reserve the intersection for the first vehicle based on the request messages; transmit 
Prior art of record, CAO (US 2019/03875558 A1) teaches a monitoring system for notifying an apparatus arranged to manage communication links with a plurality of traffic nodes, the apparatus configured to: receive a request from a first traffic node to establish a communication link with a second traffic node, wherein at least the second traffic node is one of the plurality of traffic nodes; receive from first traffic node object description information associated with the request; compare the object description information with stored information relating to the plurality of traffic nodes; determine, based on the comparison, a likelihood that the object description information pertains to the second traffic node; and decide, based on the determination, whether to grant the request (granting prioritize dependence on determination and apparatus prioritize granting of the requests in dependence on priorities [0010-0011] and prioritized based on urgency to be transmitted or other considerations [0049] and unicast and multi-cast communication within groups of devices with low setup delay [044]).
; and determining whether to actuate the traffic signal immediately or after a specified amount of time has passed based on the priority of the signal preemption request,  and the priority of the signal preemption request, as presented in the claimed invention.

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-3, 5-10 and 12-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689